UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28536 NEW CENTURY EQUITY HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 14, 2008, the registrant had 53,883,872 shares of Common Stock outstanding. Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets – September 30, 2008 (Unaudited) and December 31, 2007 1 Unaudited Condensed Consolidated Statements of Operations – For the Three and Nine Months ended September 30, 2008 and 2007 2 Unaudited Condensed Consolidated Statements of Cash Flows – For the Nine Months ended September 30, 2008 and 2007 3 Notes to Unaudited Interim Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURE 17 i Index PART I FINANCIAL INFORMATION Item 1.Financial Statements NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 12,088 $ 12,679 Prepaids and other assets 815 37 Total current assets 12,903 12,716 Revenue interest 803 803 Total assets $ 13,706 $ 13,519 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 106 $ - Accrued liabilities 260 131 Current and total liabilities 366 131 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 75,000,000 shares authorized; 53,883,872 shares issued and outstanding 539 539 Additional paid-in capital 75,357 75,357 Accumulated deficit (62,556 ) (62,508 ) Total stockholders’ equity 13,340 13,388 Total liabilities and stockholders’ equity $ 13,706 $ 13,519 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 1 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended June 30, Nine Months Ended September 30, 2008 2007 2008 2007 Operating revenues $ - $ - $ - $ - Operating expenses: General and administrative expenses 81 121 271 448 Operating loss (81 ) (121 ) (271 ) (448 ) Other income (expense): Interest income 60 155 223 466 Total other income 60 155 223 18 Net income (loss) applicable to common stockholders $ (21 ) $ 34 $ (48 ) $ 18 Basic and diluted net income (loss) per common share: Net income (loss) $ (0.00 ) $ 0.00 $ (0.00 ) $ 0.00 Weighted average common shares outstanding 53,884 53,884 53,884 53,884 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 2 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net (loss) income $ (48 ) $ 18 Adjustments to reconcile net loss to net cash provided by operating activities: Share based payment expense - 17 Changes in operating assets and liabilities: (Increase) decrease in prepaid and other assets (778 ) 122 Increase (decrease) in accounts payable 106 (13 ) Increase (decrease) in accrued liabilities 129 (59 ) Net cash (used in) provided by operating activities (591 ) 85 Cash flows from investing activities: Purchase of property and equipment - (2 ) Net cash used in investing activities - (2 ) Cash flows from financing activities - - Net (decrease) increase in cash and cash equivalents (591 ) 83 Cash and cash equivalents, beginning of period 12,679 12,319 Cash and cash equivalents, end of period $ 12,088 $ 12,402 The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 Index NEW CENTURY EQUITY HOLDINGS CORP. AND SUBSIDIARIES NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1.Basis of Presentation The interim condensed consolidated financial statements included herein have been prepared by New Century Equity Holdings Corp. (“NCEH” or the “Company”) and subsidiaries without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Although certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, all adjustments considered necessary in order to make the financial statements not misleading, have been included.In the opinion of the Company’s management, the accompanying interim condensed consolidated financial statements reflect all adjustments, of a normal recurring nature, that are necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for such periods.It is recommended that these interim condensed consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007, as amended.Results of operations for the interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. Note 2.Recent Developments Wilhelmina Acquisition Agreement On August 25, 2008, NCEH and Wilhelmina Acquisition Corp., a New York corporation and wholly owned subsidiary of NCEH (“Wilhelmina Acquisition”), entered into an agreement (the “Acquisition Agreement”) with Dieter Esch (“Esch”), Lorex
